DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim rejections regarding to 35 USC § 112 (a), (b) related to claims 1-25 and 26 are withdrawn.
Claim rejection regarding to 35 USC § 101 related to claims 1-25 and 26 is withdrawn.
Claim interpretation regarding to 35 USC § 112 (f) related to claims1-25 and 26 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 19-26, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (hereinafter Bauer) US 2012/0204123 in view of Barraclough et al. (hereinafter Barraclough) US 2011/0239158
In regard to claim 1, Bauer disclose   An information processing apparatus comprising: ([0006] device)
a display; (Fig. 1, [0023][0024] output device) and 
a processor, configured to: ([0041] one or more processors) and
display on the display the plurality of semantic diagrams arranged in an order of scheduled execution times within the display target period in the schedule. (Fig. 6, [0025] [0026] [0067] display visual properties corresponding to events schedule on Wednesday, 1/20/2010 for example, arranged according to the time sequence in a day calendar view) 
But Bauer fail to explicitly disclose “extract contents from a plurality of events within a display target period in a schedule; determine a relationship between the contents; convert the plurality of events into a plurality of semantic diagrams, wherein each of the plurality of semantic diagrams comprises a plurality of components representing the contents of the corresponding event, and the plurality of components are associated with one another according to the relationship between the contents, wherein the plurality of semantic diagrams are editable by editing the plurality of components;”
Barraclough disclose extract contents from a plurality of events within a display target period in a schedule; ([0056] [0062][0068] 
[0083] [0104] retrieve contents from events during time periods in chronological order, notes are scheduled for a time from the past to the future)  
determine a relationship between the contents; ([0063][0074] define relationships between the notes)
convert the plurality of events into a plurality of semantic diagrams, wherein each of the plurality of semantic diagrams comprises a plurality of components representing the contents of the corresponding event, (Fig. 8, [0112]-[0116] convert the meetings to polymorphic notes with various information representing contents of the event) 
and the plurality of components are associated with one another according to the relationship between the contents, wherein the plurality of semantic diagrams are editable by editing the plurality of components; (Fig. 8, [0112]-[0116] [0052] [0058] [0059] [0070] information are associated with time, people, location, tasks, and other PIM information, etc. and the notes can be edited too) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barraclough’s method of providing soft reminders into Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Barraclough’s method of identifying relationship between contents in the events would help to provide more information into Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying relationship between contents in the events would display user desired contents and therefore improve the user convenience.
In regard to claim 3, Bauer and Barraclough disclose The information processing apparatus according to claim 2, the rejection is incorporated herein.
Bauer also disclose wherein the processor displays each of the plurality of diagrams with a size corresponding to a length of a scheduled execution time of a corresponding one of the plurality of events. (Fig. 1, Fig. 4, [0030] visual properties representing many events based on the scheduled time, size of the visual properties corresponding to the length of the execution time)
In regard to claim 19, Bauer and Barraclough disclose  The information processing apparatus according to claim 1, the rejection is incorporated herein.
Bauer disclose wherein the processor updates the plurality of semantic diagrams according to a change to the schedule. ([0070][0071]  user may edit the content of 152A which indicates a change of the schedule)  
In regard to claim 20, Bauer and Barraclough disclose    The information processing apparatus according to claim 1, the rejection is incorporated herein.
Bauer disclose wherein the plurality of semantic diagrams are editable by a user, and the information indicating the schedule is updated according to an edit made to the plurality of semantic diagrams. ([0070][0071]  user may edit the content of 152A which indicates the schedule)  
In regard to claim 21, Bauer and Barraclough disclose The information processing apparatus according to claim 1, the rejection is incorporated herein.
Bauer disclose wherein a shape of a display frame of the plurality of semantic diagrams varies according to content of one or more events corresponding to the plurality of semantic diagrams. ([0024][0027][0059] Fig. 1, visual properties can display shapes based on properties, such as a group of associated events can display differently from other groups)
In regard to claim 22, Bauer and Barraclough disclose  The information processing apparatus according to claim 1, the rejection is incorporated herein.
Bauer disclose wherein a shape of a display frame of the plurality of semantic diagrams varies according to a shape of the display on which the plurality of semantic diagrams are displayed.  ([0024] [0027][0059] Fig. 1, visual properties can display shapes based on properties. Note: displaying shapes based on properties which is an implementation choice and is well known to the people with the skill in the art, but not an invention.)
In regard to claim 23, Bauer and Barraclough disclose  The information processing apparatus according to claim 1, the rejection is incorporated herein.
Bauer disclose wherein the processor first displays the semantic diagrams corresponding to the events, (Fig. 1, [0024]-[0026] calendar events are displayed using visual properties) and, in response to an operation of a user, then displays a combination diagram obtained by combining the semantic diagrams. (Fig. 1, Fig. 4, [0062]-[0064] in response to user input, the calendar events are combined and displayed as a current calendar view 80) 
In regard to claim 24, Bauer, and Barraclough disclose The information processing apparatus according to claim 23, the rejection is incorporated herein.
Bauer disclose wherein the processor  displays the combination diagram including content of one semantic diagram and another semantic diagram. (Fig. 1, Fig. 4, [0062]-[0064] in response to user input, the calendar events from calendar A and B, and C are combined and displayed as a current calendar view 80) 
In regard to claim 25, Bauer and Barraclough disclose    The information processing apparatus according to claim 23, the rejection is incorporated herein.
Bauer disclose wherein, in a case where the user moves the one semantic diagram to a display region of the other semantic diagram on  display, the processor displays the combination diagram. ([0059] [0074] Fig. 4, in response to a user input, such as move its calendar event to a different date which is a well-known operation to the people with the skill in the art,  the current calendar view displays combination of the calendar events with the change)
In regard to claim 26, claim 26 is a non-transitory computer readable medium corresponding to the apparatus claim 1 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.
In regard to claim 38,   Bauer, Barrachlough disclose The information processing apparatus according to claim 1, the rejection is incorporated herein.
Bauer disclose wherein the plurality of events are texts-based events arranged based on the scheduled execution time of the events. (Fig. 1, [0023]-[0029] events are text based and arranged according to the time) 
In regard to claim 39, Bauer and Barrachlough disclose The information processing apparatus according to claim 1, the rejection is incorporated herein.
But Bauer fail to explicitly disclose “wherein the contents of the plurality of events include person objects.”
Barrachlough disclose wherein the contents of the plurality of events include person objects. (Fig. 8, 809 [0088] person object) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barraclough’s method of providing soft reminders into Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Barraclough’s method of displaying information representing relationship between contents in the events would help to provide more information into Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying information representing relationship between contents in the events would display user desired contents and therefore improve the user convenience.
In regard to claim 40, Bauer and Barrachlough disclose The information processing apparatus according to claim 1, the rejection is incorporated herein.
But Bauer fail to explicitly disclose “wherein the plurality of components of the sematic diagrams comprise graphical icons or representations of the contents.” 
Barrachlough disclose wherein the plurality of components of the sematic diagrams comprise graphical icons or representations of the contents. Fig. 8, 809 [0088][0093]  graphical icons ) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barraclough’s method of providing soft reminders into Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Barraclough’s method of displaying information representing relationship between contents in the events would help to provide more information into Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying information representing relationship between contents in the events would display user desired contents and therefore improve the user convenience.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (hereinafter Bauer) US 2012/0204123 and Barraclough et al. (hereinafter Barraclough) US 2011/0239158 as applied to claim 1, further in view of Kwon US 2013/0311946
In regard to claim 5, Bauer and Barraclough disclose The information processing apparatus according to claim 4, the rejection is incorporated herein.
But Bauer and Barraclough fail to explicitly disclose “wherein the processor does not display semantic diagrams corresponding to some events in the display target period.”
Kwon disclose wherein the processor does not display semantic diagrams corresponding to some events in the display target period. ([00011][0022] display or not icons based on order of priority according to schedule) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kwon’s method of selecting icons to display into Barraclough and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kwon’s selecting icons to display based on priorities would help to provide more control for displaying contents with Barraclough an dBauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that selecting icons to display based on priorities would help to provide more intuitive ways to display user desired contents and therefore improve the user convenience and accessibility to the application that a user prefers. 
In regard to claim 6, Bauer and Barraclough disclose The information processing apparatus according to claim 5, the rejection is incorporated herein.
But Bauer and Barraclough fail to explicitly disclose “wherein the processor does not display a semantic diagram corresponding to an event of which a priority is relatively low even if the event is within the display target period.”
Kwon disclose wherein the processor does not display a semantic diagram corresponding to an event of which a priority is relatively low even if the event is within the display target period. ([0011][0017] [0022] only display N number of icons based on priority) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kwon’s method of selecting icons to display into Barraclough and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kwon’s selecting icons to display based on priorities would help to provide more control for displaying contents with Barraclough and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that selecting icons to display based on priorities would help to provide more intuitive ways to display user desired contents and therefore improve the user convenience and accessibility to the application that a user prefers. 
In regard to claim 7, Bauer and Barraclough disclose The information processing apparatus according to claim 5, the rejection is incorporated herein.
But Bauer and Barraclough fail to explicitly disclose “wherein the processor does not display a semantic diagram corresponding to an event of which a priority is equal to or less than a threshold value even if the event is within the display target period.”
Kwon disclose wherein the processor does not display a semantic diagram corresponding to an event of which a priority is equal to or less than a threshold value even if the event is within the display target period. ([0011][0017] [0022][0037][0038] only display N number of icons based on top/medium/low grades or order of priority) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Kwon’s method of selecting icons to display into Barraclough and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Kwon’s selecting icons to display based on priorities would help to provide more control for displaying contents with Barraclough and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that selecting icons to display based on priorities would help to provide more intuitive ways to display user desired contents and therefore improve the user convenience and accessibility to the application that a user prefers. 
Claims 8-15  are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (hereinafter Bauer) US 2012/0204123 and Barraclough et al. (hereinafter Barraclough) US 2011/0239158 as applied to claim 1, further in view of Meushar et al. (hereinafter Meushar) US 2016/0275458
In regard to claim 8, Bauer and Barraclough disclose The information processing apparatus according to claim 1, the rejection is incorporated herein.
But Bauer and Barraclough fail to explicitly disclose “wherein the processor does not display semantic diagrams corresponding to events set to be private in the schedule.”
Meushar disclose wherein the processor does not display semantic diagrams corresponding to events set to be private in the schedule. ([0062] [0118] do not display content if it is private) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meushar’s method of coordinating meetings and events into Barraclough and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Meushar’s selectively display schedule information would help to provide more display control into Barraclough and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that selectively display schedule information based on user’s profile limitations would help to provide more intuitive ways to display user desired contents and therefore improve user experience using the user interface.
In regard to claim 9, Bauer and Barraclough disclose  The information processing apparatus according to claim 1, the rejection is incorporated herein.
But Bauer and Barraclough fail to explicitly disclose “wherein the processor controls a display manner of each semantic diagram of the plurality of semantic diagrams according to an execution status of an event corresponding to the each semantic diagram.”
Meushar disclose wherein the processor controls a display manner of each semantic diagram of the plurality of semantic diagrams according to an execution status of an event corresponding to the each semantic diagram. (Fig. 2, [0014]-[0016] [0062] display cubes based on event status) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meushar’s method of coordinating meetings and events into Barraclough and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Meushar’s selectively display schedule information would help to provide more display control into Barraclough and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that selectively display schedule information based on event status would help to provide more intuitive ways to display user desired contents and therefore improve user experience using the user interface.
In regard to claim 10, Bauer, Barraclough and Meushar disclose  The information processing apparatus according to claim 9, the rejection is incorporated herein.
Bauer also disclose wherein the processor displays a semantic diagram corresponding to an event being executed by a user in an identifiable form. (Fig. 1, [0024][0025] events are displayed as 14A-14C, etc. with a unique visual property each) 
In regard to claim 11, Bauer, Barraclough and Meushar disclose The information processing apparatus according to claim 10, the rejection is incorporated herein.
Bauer also disclose wherein the processor recognizes an event as being executed by the user if a scheduled execution time of the event includes a current time. ([0019] [0026] [0098] schedule the meeting at the time of the event by doing phone calls, conference video, etc.) 
In regard to claim 12, Bauer, Barraclough and Meushar disclose    The information processing apparatus according to claim 10, the rejection is incorporated herein.
Bauer also disclose wherein the processor recognizes an event as being executed by the user if execution start information for the event is input by the user. ([0009]-[0016] [0119] the user define the start and end time of the activity, the activity is identified by the system) 
In regard to claim 13, Bauer, Barraclough and Meushar disclose  The information processing apparatus according to claim 9, the rejection is incorporated herein.
But Bauer and Meushar fail to explicitly disclose “wherein the processor displays a semantic diagram corresponding to an event that is completed by the user in an identifiable form.”
Barrachlough disclose wherein the processor displays a semantic diagram corresponding to an event that is completed by the user in an identifiable form. (Fig. 12-17B, [0077] [0083][0101][0107] present the soft reminder to indicate the status of the event, completed a task, for example)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barrachlough’s method of displaying events into Meushar and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Barrachlough’s displaying event by indicating its status  would help to provide more display control into Meushar and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying event by indicating its status would help to provide more user desired contents and therefore improve user experience using the user interface.
In regard to claim 14, Bauer, Barrachlough and Meushar disclose  The information processing apparatus according to claim 13, the rejection is incorporated herein.
But Bauer and Meushar fail to explicitly disclose “wherein the processor recognizes an event as completed by the user if the scheduled execution time of the event is before a current time.”
Barrachlough disclose wherein the processor recognizes an event as completed by the user if the scheduled execution time of the event is before a current time. (Fig. 12, [0030][0031] [0068]  [0101][0107] [0036] [0037] triggering criteria of the soft reminder could be the end of the event time based on the current time which can be identified)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barrachlough’s method of displaying events into Meushar and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Barrachlough’s displaying event based on its identified status would help to provide more display control into Meushar and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying event based on its identified status would help to provide more user desired contents and therefore improve user experience using the user interface.
In regard to claim 15, Bauer, Barrachlough and Meushar disclose    The information processing apparatus according to claim 13, the rejection is incorporated herein.
But Bauer and Meushar fail to explicitly disclose “wherein the processor recognizes an event as completed by the user if execution completion information for the event is input by the user.”
Barrachlough disclose the processor recognizes an event as completed by the user if execution completion information for the event is input by the user.  (Fig. 12, [0068] [0101] [0107] user completed a task and display a cue about it)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Barrachlough’s method of displaying events into Meushar and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Barrachlough’s displaying event based on its identified status would help to provide more display control into Meushar and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying event based on its identified status would help to provide more user desired contents and therefore improve user experience using the user interface.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (hereinafter Bauer) US 2012/0204123, Barraclough et al. (hereinafter Barraclough) US 2011/0239158 and Meushar et al. (hereinafter Meushar) US 2016/0275458 as applied to claim 9, further in view of Bastide et al. (hereinafter Bastide) US 2018/0091459
In regard to claim 16, Bauer, Barrachlough and Meushar disclose    The information processing apparatus according to claim 9, the rejection is incorporated herein.
But Bauer, Barrachlough and Meushar fail to explicitly disclose “wherein the processor displays a semantic diagram corresponding to an event in progress and hides a diagram corresponding to an event that is completed.”
Bastide disclose wherein the processor displays a diagram corresponding to an event in progress and hides a semantic diagram corresponding to an event that is completed. ([0021] [0046] display or not based on the action state (completed and hidden) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bastide’s method of displaying tasks into Barrachlough, Meushar and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Bastide’s displaying tasks based on its identified state would help to provide more display control into Barrachlough, Meushar and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying tasks based on its identified state would help to provide more user desired contents and therefore improve user experience using the user interface.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (hereinafter Bauer) US 2012/0204123 and Barraclough et al. (hereinafter Barraclough) US 2011/0239158 as applied to claim 1, further in view of Bastide et al. (hereinafter Bastide) US 2018/0091459
In regard to claim 17, Bauer and Barrachlough disclose    The information processing apparatus according to claim 2, the rejection is incorporated herein.
But Bauer and Barrachlough fail to explicitly disclose “wherein the processor displays each of the plurality of semantic diagrams with a component indicating a scheduled execution time, and in a case where one event of the plurality of events is not completed within a scheduled time, the processor changes at least one of a content of a component indicating a scheduled execution time of the one event, or a content of a component indicating a scheduled execution time of a subsequent event to the one event.”
Bastide disclose wherein the processor displays each of the plurality of semantic diagrams with a component indicating a scheduled execution time, and in a case where one event of the plurality of events is not completed within a scheduled time, the processor changes at least one of a content of a component indicating a scheduled execution time of the one event, or a content of a component indicating a scheduled execution time of a subsequent event to the one event. ([0020][0021] Fig. 3, [0041] display recommended actions based on attributes. or due dates, state, etc. with icon indicates states such as past due, display order/sequence based on due dates can indicating a scheduled execution time)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bastide’s method of displaying tasks into Barrachlough and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Bastide’s displaying tasks based on its identified state would help to provide more display control into Barrachlough and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying tasks based on its identified scheduled time would help to provide more user desired contents and therefore improve user experience using the user interface.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (hereinafter Bauer) US 2012/0204123, Barraclough et al. (hereinafter Barraclough) US 2011/0239158 and Bastide et al. (hereinafter Bastide) US 2018/0091459 as applied to claim 17, further in view  Skinder US 2014/0280292
In regard to claim 18, Bauer, Barrachlough and Bastide disclose    The information processing apparatus according to claim 17, the rejection is incorporated herein.
But Bauer and Barrachlough fail to explicitly disclose “wherein, in a case where a scheduled completion time of the one event or the subsequent event is determined not to be changeable, the processor does not change the scheduled completion time of the one event or the subsequent event that is determined not to be changeable in the component indicating the scheduled execution time of the one event or the subsequent event.”
Bastide disclose the processor does not change the scheduled completion time of the one event or the subsequent event that is determined not to be changeable in the component indicating the scheduled execution time of the one event or the subsequent event; (Fig. 3, [0045] the scheduled time is not changed for the task and it is indicated by dimed indicator 310) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bastide’s method of displaying tasks into Barrachlough and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Bastide’s displaying tasks based on its identified state would help to provide more display control into Barrachlough and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying tasks based on its identified state would help to provide more user desired contents and therefore improve user experience using the user interface.
But Bauer, Barrachlough and Bastide fail to explicitly disclose “wherein, in a case where a scheduled completion time of the one event or the subsequent event is determined not to be changeable,.”
Skinder disclose wherein, in a case where a scheduled completion time of the one event or the subsequent event is determined not to be changeable, ([0180] task scheduled event time cannot changed) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Skinder’s method of identifying scheduled items into Barrachlough, Bastide and Bauer’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Skinder’s identifying relevant scheduled items based on user’s selection would help to provide more display control into Barrachlough, Bastide and Bauer’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that selecting relevant scheduled items based on the identification would help improve the efficiency and accuracy of system for identification of relevant scheduled items therefore improve user experience using the user interface.
Response to Arguments
Applicant’s arguments with respect to claim 1-26 filed on 1/29/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090043632 A1 		February 12, 2009 			RICKETTS
MANAGING BUSINESS PROCESS CALENDARS
US 20090089129 A1 		April 2, 2009 				Polson et al. 
Automated time budgeting
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143